internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br3-plr-154783-01 date date legend deconsolidated corp b corp c newco date date date date date x percent y percent z percent dear this is in response to a letter dated date requesting a ruling that deconsolidated be permitted to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for tax years beginning on or after date additional information was received in a letter dated date plr-154783-01 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination deconsolidated is a domestic_corporation approximately x percent of the voting power and y percent of the value of which are publicly owned newco a domestic holding corporation currently owns the remaining shares of deconsolidated newco is the product of a merger between two domestic corporations corp b and corp c corp b had merged with and into corp c effective date corp c then changed its name to newco and newco officially began operations on date prior to the merger deconsolidated was a wholly owned subsidiary of corp c and a member of corp c’s consolidated_group at the time of the merger corp b was using the fair_market_value_method of asset valuation as described in sec_1_861-9t of the temporary income_tax regulations for purposes of apportioning interest_expense in anticipation of the merger the corp c consolidated_group which included deconsolidated elected in to apportion interest_expense based on the fair_market_value_method as a result of two public stock offerings that occurred on date and date deconsolidated is no longer a member of the newco consolidated_group however deconsolidated and newco are considered affiliated corporations for purposes of apportioning interest_expense pursuant to temp sec_1 11t d i because newco owns approximately z percent of the voting power of deconsolidated accordingly they are treated as related parties within the meaning of temp sec_1_861-8t and deconsolidated cannot change to the tax_book_value_method unless newco’s request is granted and vice versa newco has submitted a concurrent request to change to the tax_book_value_method sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income temp sec_1_861-9t of the temporary regulations sets forth the rules specific to the apportionment of interest_expense temp sec_1_861-9t provides that a taxpayer may elect to determine the value of its assets on the basis of either the tax_book_value_method or the fair_market_value of its assets temp sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods temp sec_1_861-9t provides that if the taxpayer elects the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment temp sec_1_861-9t sets forth plr-154783-01 the rules for determining the fair_market_value of taxpayer’s assets under the fair_market_value_method deconsolidated requests pursuant to temp sec_1_861-8t and sec_1 9t g ii that it be permitted to use the tax_book_value_method of asset valuation for tax years beginning on or after date deconsolidated’s ruling_request states that it desires to use the tax_book_value_method because that method decreases complexity and avoids potential disagreements with the service with respect to the fair_market_value of assets avoids the cost of having fair_market_value studies performed and provides greater certainty of tax results to both the taxpayer and the service based solely upon the information submitted the representations made and the reasons given for this request deconsolidated may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax_book_value_method pursuant to temp sec_1_861-8t and sec_1_861-9t for the tax_year beginning on or after date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely anne o’connell devereaux senior technical reviewer branch office of the associate chief_counsel international
